     Case 2:19-cv-02297-WBS-DMC Document 33 Filed 06/25/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   J.M., a minor, by and through            No. 2:19-cv-02297 WBS DMC
     his guardian ad litem
13   Christopher Martinez,
     individually and as successor-
14   in-interest to Alberto Wayne             ORDER APPROVING MINOR’S
     Martinez, deceased; TAMMY                COMPROMISE
15   MARTINEZ, individually; MANUEL
     MARTINEZ, individually,
16
                   Plaintiffs,
17
           v.
18
     COUNTY OF TEHAMA, a governmental
19   entity; and DOES ONE through
     TEN, individually,
20
                   Defendant.
21

22
                                   ----oo0oo----
23
                Plaintiffs J.M., a minor, by and through his guardian
24
     ad litem Christopher Martinez, and Tammy and Manuel Martinez,
25
     individually, brought this action against the County of Tehama
26
     and two sheriff’s deputies alleging, inter alia, that defendants
27
     used excessive force in arresting decedent Alberto Wayne Martinez
28
                                          1
     Case 2:19-cv-02297-WBS-DMC Document 33 Filed 06/25/20 Page 2 of 3

1    and violated the survivors’ Fourteenth Amendment right to familial

2    association with him.    (Docket No. 1.)     The parties’ stipulated to

3    dismissal of the action with prejudice as to all parties and all

4    claims on April 30, 2020.      (Docket No. 24.)    The court ordered

5    the plaintiffs to file a properly noticed motion for minor’s

6    compromise pursuant to Local Rule 202(b) and 230 before the

7    action was dismissed.     (Docket No. 25.)     This motion followed.

8    (Mot. (Docket No. 28).)

9               Under the Eastern District of California’s Local Rules,

10   the court must approve the settlement of the claims of a minor.

11   E.D. Cal. L.R. 202(b).    The party moving for approval of the

12   settlement must provide the court “information as may be required to

13   enable the [c]ourt to determine the fairness of the settlement or

14   compromise[.]”    Id. at L.R. 202(b)(2); see also Robidoux v.

15   Rosengren, 638 F.3d 1177, 1179 (9th Cir. 2011) (stating that

16   district courts have a duty “to safeguard the interests of minor

17   plaintiffs” that requires them to “determine whether the net amount

18   distributed to each minor plaintiff in the proposed settlement is

19   fair and reasonable[.]”).     District courts must “limit the scope of

20   their review to the question whether the net amount distributed to

21   each minor plaintiff in the settlement is fair and reasonable, in

22   light of the facts of the case, the minor’s specific claim, and

23   recovery in similar cases.”     Id. at 1181-82.

24              Under the proposed settlement, each party will waive its

25   claim to attorneys’ costs and fees.      (Mot. at 2.)    None of the

26   plaintiffs, including minor J.M., will receive compensation.           (Id.)

27   In the absence of recovery by any of the other parties, it is

28   reasonable for J.M. to receive no compensation.         Indeed, as the
                                          2
     Case 2:19-cv-02297-WBS-DMC Document 33 Filed 06/25/20 Page 3 of 3

1    parties recognize and as the court now notes, there is a substantial

2    likelihood that the jury would reject J.M.’s claims, leading to the

3    taxation of statutory costs against him.      (Id.)   It is therefore

4    within J.M.’s best interest to dismiss the case.

5                 The court, after considering all of the relevant papers,

6    finds the settlement is fair, reasonable, and in the best interest

7    of minor J.M., despite the fact that he will receive no

8    compensation.    See E.D. Cal. L.R. 202(b); see also Bonilla-Chirinos

9    v. City of West Sacramento, 2:15-cv-02465-WBS-EFB, at *4 (E.D. Cal.

10   Jan. 15, 2020) (approving minor’s compromise “notwithstanding the

11   fact that [the minor] will receive no compensation.”).       Accordingly,

12   the court will approve the settlement of plaintiffs’ claims against

13   defendant and will grant plaintiffs’ Motion to Approve Minor’s

14   Compromise.

15                IT IS THEREFORE ORDERED that the Motion to Approve

16   Minor’s Compromise (Docket No. 28) be, and the same hereby is,

17   GRANTED.

18   Dated:     June 25, 2020

19

20
21

22

23

24

25

26
27

28
                                          3
